UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1092


BANORO GARRETT,

                      Plaintiff – Appellant,

          v.

THE NORFOLK POLICE DEPARTMENT; THE NORFOLK SHERIFF’S
OFFICE; THE CITY OF NORFOLK; LIEUTENANT R. H. WEILER;
SERGEANT R. D. LEWIS; OFFICER D. A. PACIFICO; OFFICER H. G.
WHITE; ROBERT J. MCCABE; LIEUTENANT BONILLA; SERGEANT G.
SNYDER; DEPUTY TAYLOR; M/DEPUTY A. MEARS; L. WILLIS; P.
BELL; J. CUMMINS, L.P.N.; J. KIDD; DARRELL HILL,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00295-RAJ-LRL)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Banoro Garrett, Appellant Pro Se. Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia; Melvin Wayne
Ringer,   CITY  ATTORNEY’S  OFFICE,  Norfolk,  Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Banoro Garrett seeks to appeal the district court’s

order   dismissing       some    Defendants    from    his    42   U.S.C.      §    1983

(2006) action.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial    Indus.    Loan    Corp.,     337   U.S.      541,

545-46 (1949).         The order Garrett seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                         We

dispense   with        oral     argument   because     the    facts      and       legal

contentions    are     adequately     presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




                                           2